        Case
         Case1:20-cv-03262-VM
              1:20-cv-03262-VM Document
                                Document7-1
                                         9 Filed
                                            Filed03/05/21
                                                  03/04/21 Page
                                                            Page12ofof45

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------x
                                       :
UNITED STATES OF AMERICA,              :                                   3/5/2021
                                       :
                     Plaintiff,        :
                                       :        JUDGMENT OF FORFEITURE
                   -v.-                :
                                       :        20 Civ. 3262 (VM)
$4,730 FORMERLY ON DEPOSIT IN BANK     :
OF AMERICA ACCOUNT ENDING IN -6851,    :
HELD IN THE NAME OF FARDAD             :
IZADKHAST,                             :
                                       :
$570 FORMERLY ON DEPOSIT IN BANK OF    :
AMERICA ACCOUNT ENDING IN -5282,       :
HELD IN THE NAME OF MEHDI KALAI,       :
                                       :
$10,000.00 FORMERLY ON DEPOSIT IN      :
WELLS FARGO BANK ACCOUNT ENDING        :
IN -0168, HELD IN THE NAME OF MAHDI    :
AZMANDIAN,                             :
                                       :
$9,500.00 FORMERLY ON DEPOSIT IN       :
WELLS FARGO CERTIFICATE OF DEPOSIT     :
ACCOUNT ENDING IN -0965, HELD IN THE   :
NAME OF JAFAR JAVADPOUR,               :
                                       :
$53,072.52 IN UNITED STATES CURRENCY   :
FORMERLY ON DEPOSIT AT SMITH BARNEY :
IN ACCOUNT NUMBER 101-30465-19 HELD IN :
THE NAME OF STEVEN A. BONANNO,         :
ACCOUNT FOR NICOLE BONANNO,            :
                                       :
$2,068.26 FORMERLY ON DEPOSIT IN       :
BANK OF AMERICA ACCOUNT ENDING IN      :
-5623, HELD IN THE NAME OF REZA        :
GHESHLAGHI,                            :
                                       :
$17,000 FORMERLY ON DEPOSIT IN         :
CITIBANK ACCOUNT ENDING IN - 0108,     :
HELD IN THE NAME OF MARYAM             :
AZMANDIAN,                             :
                                       :
and                                    :
                                       :
                                       2
           Case
            Case1:20-cv-03262-VM
                 1:20-cv-03262-VM Document
                                   Document7-1
                                            9 Filed
                                               Filed03/05/21
                                                     03/04/21 Page
                                                               Page23ofof45

                                      :
                                      :
$84,650 FORMERLY HELD IN CAPITAL ONE  :
ACCOUNT ENDING IN -6115, HELD IN THE  :
NAME OF FATEMEH AZMANDIAN,            :
                                      :
             Defendant-in-rem.        :
--------------------------------------x

                 WHEREAS, on or about April 24, 2020, the United States commenced an in rem

 forfeiture action seeking the forfeiture of the Defendants-in-rem, by the filing of a Verified Civil

 Complaint for Forfeiture (the “Verified Complaint”). The Verified Complaint alleged that the

 Defendant-in-rem is subject to forfeiture pursuant to Title 18, United States Code, Sections

 981(a)(1)(A) and (C);

                 WHEREAS, notice of the Verified Complaint against the Defendants-in-rem was

 posted on the official government internet site, www.forfeiture.gov, for at least 30 consecutive

 days, beginning on April 29, 2020, through May 28, 2020, and proof of such publication was filed

 with the Clerk of this Court on March 4, 2021 (D.E. 6);

                 WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of

 forfeiture specified the Defendant-in-rem and the intent of the United States to forfeit and dispose

 of the Defendant-in-rem, thereby notifying all third parties of their right to file a claim to adjudicate

 the validity of their alleged legal interest in the Defendants-in-rem, within sixty days from the first

 day of publication of the Notice on the official government internet site;

                 WHEREAS, on or about June 3, 2020, the Government sent direct notice of the

 Verified Complaint by E-mail to the following individuals:

                         Nicole Lau
                         Richmond Hill, NY 11418

                         Shubhranshu Singh
                         Ellicott City, MD 21042


                                                    3
          Case
           Case1:20-cv-03262-VM
                1:20-cv-03262-VM Document
                                  Document7-1
                                           9 Filed
                                              Filed03/05/21
                                                    03/04/21 Page
                                                              Page34ofof45

                      Nina Belis
                      c/o Ramya Kasturi Esq.
                      Lankler Siffert & Wohl LLP
                      500 5th Avenue, New York, NY 10110
                      rkasturi@lswlaw.com

                      Ekaterina Koroleva
                      Redmond, WA 98052

                      Joyce Ho
                      Flossmoor, IL 60422

                      Jing Lin
                      Kearny, NJ 07032

                      Gina Suh
                      Austin, TX 78729

                      Elizabeth Ferront
                      New York, NY 10016

                      Dr. Marcello Guglielmi
                      Eastchester, NY 10709

                      Connie Fang
                      Milpitas, CA 95035

                      Christine Lu
                      Boston, MA 02114

                      Christina Lee
                      Plainsboro, NJ 08536

                      Fatemeh Azmandian
                      Raynham, MA 02767

                      Barbara Wong
                      San Luis Obispo, CA 93401

(the “Noticed Parties”);

               WHEREAS, the Noticed Parties are the only individuals and/or entities known to

the Government to have a potential interest in the Defendants-in-rem;

               WHEREAS, on or about June 26, 2020, Fatemeh Azmandian (“Claimant”) filed a

                                               4
           Case
            Case1:20-cv-03262-VM
                 1:20-cv-03262-VM Document
                                   Document7-1
                                            9 Filed
                                               Filed03/05/21
                                                     03/04/21 Page
                                                               Page45ofof45

claim asserting an interest as a victim in the Defendants-in-rem (the “Claim”)(D.E. 3);

               WHEREAS, on or about February 8, 2021, the Government and Claimant filed a

status letter to the Court wherein the Claimant withdrew the Claim to the Defendants-in-rem; and

                WHEREAS, other than the claim, no claims or answers have been filed or made

in this action and no other parties have appeared to contest the action, and the requisite time periods

in which to do so, as set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of

the Supplement Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims, have

expired.

               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

               1.      The Defendants-in-rem shall be, and the same hereby is, forfeited to the

plaintiff United States of America.

               2.      The United States Marshals Service (or its designee) shall dispose of the

Defendants-in-rem, according to law.

               3.      The Clerk of the Court shall forward four certified copies of this Judgment

of Forfeiture to Assistant United States Attorney, Alexander J. Wilson, Co-Chief of the Money

Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York,

New York, 10007.


Dated: New York, New York

        March 5
              _, 2021

                                               SO ORDERED:



                                               THE HONORABLE VICTOR MARRERO
                                               UNITED STATES DISTRICT JUDGE



                                                  5
